996 So.2d 955 (2008)
Ronnie A. ENZOR, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1662.
District Court of Appeal of Florida, First District.
December 16, 2008.
Ronnie A. Enzor, pro se, Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order summarily denying his claim that the trial court lacked jurisdiction to revoke his probation because his term of probation had already expired. Although the record contains a warrant and affidavit of violation of probation, these documents are dated after the appellant's one-year Gadsden County probation had already expired. Because the record does not conclusively refute the appellant's claim, we reverse and remand either for additional record portions that refute the appellant's claim, or for an evidentiary hearing. See Thomas *956 v. State, 707 So.2d 1189 (Fla. 1st DCA 1998).
REVERSED and REMANDED.
BROWNING, C.J., KAHN and BENTON, JJ., Concur.